DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 October, 2020 has been entered.
 

Response to Amendment
This Office Action is in response to applicant's communication filed 02 October, 2020. Claims 1, 3-5, 7, 9-11, 14 and 16-18 have been currently amended. Claims 2, 8 and 15 have been currently canceled. No claim has been currently newly added. As a result, claims 1, 3-7, 9-14 and 16-19 are now pending in this application.

                                                   Response to Arguments 
Applicant's remark filed 02 October, 2020 with respect to the rejections of claims 1-14 and 16-21 as amended under 35 U.S.C 103, have been considered, The 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. SeeMPEP2111 [R-1].
Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’ Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

a)	At page 9, Applicant argued that Prohofsky does not teach "determining an amount of an update to the associated temperature" or "applying the determined amount of the update to the associated temperature," as recited in exemplary Claim 1.
In response, examiner respectfully agrees that Prohofsky does not explicitly teach this limitation “determining an amount of an update to the associated temperature" or "applying the determined amount of the update to the associated temperature”, However, Jayanth teaches in paragraph [0066] which details the temperature selector 136 may analyze the updated partitions provided by the partition analyzer 134, and determine which of the partitions should be included within the in-memory database 106 as representing current hot data, and as compared to data 
Therefore, Jayanth’s invention teaches the limitation “determining an amount of an update to the associated temperature" or "applying the determined amount of the update to the associated temperature”.
b)	At pages 9-10, Applicant argued that the combination of Prohofsky Jayanth does not disclose or render obvious the foregoing step of exemplary Claim 1 as amended herein because Prohofsky, Jayanth does not disclose, suggest, or otherwise render obvious that "wherein determining an amount of the update to the associated temperature includes determining the amount of the update based on at least which of the multiple interface protocol was utilized to receive the access request.".


                                 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-7, 9-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over David Thomas R Prohofsky (US Patented Application No: US 10176212 B1, hereinafter referred to as “Prohofsky”) view of Jayanth JAYANTH et al. (US Patent Publication No. US 2017/0039232 A1, hereinafter referred to as “Jayanth”), and further in view of Sato, Eiichi et al. (US Patent Publication No. US 2005/0055402 A1, hereinafter referred to as “Sato”).

With respect to claim 1, Prohofsky teaches a method of controlling a data storage system having multiple tiers of data storage including an upper tier having a lower access latency and a lower tier having a higher access latency (see col. 3  lines 61-63, single storage device has multiple memory tiers and col. 4 lines 39-43, controller 124 may maintain a ‘heat map’ which may be a log of data requests or accesses for data stored to memory 122 and which can be used to monitor which data is frequently accessed "hot data (i.e. a higher access latency)", and which data is infrequently accessed "cold" data (i.e. a lower access latency)), the method comprising: 
a storage controller of the data storage system receiving, via a protocol interface (see col. 6 lines 53-55, server controller 202 may have an interface to connect to a network 232 (i.e. interface protocol)), an access request of a workload for a target file system object, wherein the target file system object has an associated temperature (see second tier DSD 106 may receive read or write requests, processing requests, or other requests from host A 102 (or host B 108), and use controller 124 to process or service the request (i.e. servicing request recognized as ‘workload’ for the files), wherein controller 124 may maintain a "heat map, (i.e. an associated temperature)" based on the requests, and col. 4 lines 46-55, wherein a heat map may include ‘a data access log or mapping table with metadata related to a number or frequency of accesses (i.e. an access request)’ to the mapped data.  "Cold" data may refer to data that is infrequently accessed, based on number of accesses, recency of accesses, other statistics, or any combination thereof, or is otherwise categorized as less desirable to store in a high tier of a tiered storage system, and "hot" data may refer to data that is accessed often, has been accessed recently, or useful to store for fast retrieval); 
based on receiving the access request for the target file system object, the storage controller accessing the target file system object in the data storage (see col. 11 lines 63-67 to col. 12 lines 1-4, when data access requests are received at the first tier DSD 502 over the host interface 506, the TMC may update the heat map 514 for the corresponding data, and the TMC 512 may only maintain a heat map for data stored to the first tier, and Prohofsky  further teaches col. 14 lines 42-47 and 51-53, the request may be received from a host computer at a storage device of a top or first tier of a tiered storage system, which may include determining whether the specified data is located on the first storage tier of the tiered storage system. If the specified data is on the first storage tier, then it returning the specified data to the requesting device), 
data storage device maintain a heat map of data access statistics, and monitoring access requests for data stored in first storage tier or a second storage tier and determine hot data and cold data based on the frequency or recency of data accesses).  
However Prohofsky does not explicitly teach “determining an amount of an update to the associated temperature of the target file system object, and applying the determined amount of the update to the associated temperature, wherein determining an amount of the update to the associated temperature includes determining the amount of the update based on at least which of the multiple interface protocol was utilized to receive the access request, such that the amount of the update to the associated temperature made by the storage controller for different access requests differs for access requests received via different interface protocol”.
However, Jayanth teaches “determining an amount of an update to the associated temperature of the target file system object (see Para [0066], the temperature selector 136 may analyze the updated partitions provided by the partition analyzer 134, and determine which of the partitions should be included within the in-memory database 106 as representing current hot data, and as compared to data currently considered to be warm data (i.e. determining an amount of an update to the ) and suitable for storage within the disk-based database 108 (i.e. target file system object)), and 
applying the determined amount of the update to the associated temperature (see Para [0006], identify updated hot data and updated warm data within the updated partitions, based on the at least one dynamic data unit, and execute a data swap of data units from the partitions to the updated partitions, using the at least one dynamic data unit, to thereby have the updated hot data positioned within the in-memory database and the updated warm data within the disk-based database, and wherein Para [0053] teaches the data unit generator 122 is generally configured to characterize sets of data records within the stored data, based on one or more shared common values for one or more of a given set of attributes. As with the query window monitor 112 (i.e. protocol interface), the data unit generator 122 may track query and data characteristics with respect to each individual received query of the queries 110, and then operate to generate new or reorganized data units over larger timeframes and/or query sets, such as following a determination of a maximum value of the workload counter 116 being reached), such that the amount of the update to the associated temperature made by the storage controller for different access requests differs for access requests received via different interface protocol (see Para [0006], in response to a determination that the query workload is full, to analyze partitions of the data defined in terms of the data unit, to thereby obtain updated partitions, a temperature selector configured to cause the at least one processor to identify updated hot data and updated warm data within the updated partitions, and a data unit swapper configured to cause the at least one processor to execute a data swap of data units from the partitions to the updated partitions, wherein Para [0076] teaches if the workload counter is not full, as determined by the workload counter of the query window monitor 112 (i.e. protocol interface), then a determination may be made as to whether the query was a batch update or insert query (606), and Para [0136] and [0139] further teaches the list L1 contains all the columns that have been accessed exactly once in the query workload, while the list L2 contains the columns that have been accessed at least twice in the query workload)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Prohofsky with the teachings of Jayanth’s method for unified data management for databases to control a data storage system having multiple tiers of data storage as taught by Jayanth in order to enhance ability to obtain a desired price/performance balance, by effectively identifying hot and warm data and facilitating data movement between the databases.
Though, Prohofsky and Jayanth teaches “a storage controller of the data storage system receiving, via a protocol interface (see Prohofsky: col. 6 lines 53-55, server controller 202 may have an interface to connect to a network 232 (i.e. protocol interface/), an access request of a workload for a target file system object).
However Prohofsky and Jayanth do not explicitly teach “a storage controller of the data storage system receiving, via an interface protocol among multiple interface protocols, wherein determining an amount of the update to the associated temperature includes determining the amount of the update based on at least which of the multiple interface protocol was utilized to receive the access request”.
the migration source NAS 20 is disposed with plural shared file systems "/mnt1" and "/mnt2".  Thus, the migration destination NAS 30 is also disposed with plural shared file systems.  Each shared file system can be configured to provide services according to respectively different file sharing protocols (i.e. using different file sharing protocols for plural shared file systems differently corresponding to ‘an interface protocol among multiple interface protocols’)), wherein determining an amount of the update to the associated temperature includes determining the amount of the update based on at least which of the multiple interface protocol was utilized to receive the access request (see Para [0091]-[0092], a relatively large number of access requests have arisen from the clients 10 during data migration, the not-copied use frequency of the data waiting to be copied is counted up each time that data is requested by the clients 10, the initial order is superceded and that data is placed at the top of a queue so that it is given priority and copied to a predetermined position in the migration destination storage region 34 beginning with data having a high not-copied use frequency (S28).  Then, the not-copied ‘use frequency of the data for which priority copying has been designated is reset (S28) (i.e. determining an amount of the update to the associated temperature, wherein frequency of access interpreted as ‘temperature’)’, and Para [0102] teaches the migration source NAS 20 is disposed with plural shared file systems "/mnt1" and "/mnt2".  Thus, the migration destination NAS 30 is also disposed with plural shared file systems.  ‘Each shared file system can be configured to provide services according to respectively different file sharing protocols (i.e. based on the multiple interface protocol was utilized to receive the access request)’)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Prohofsky with the teachings of Jayanth’s method for unified data management for databases to include the teachings of Sato’s method for migration source shared file system to control a data storage system having multiple tiers of data storage as taught by Sato in order to prevent adverse effects accompanying the switching of the network environment information, and hence conducts data migration without stopping a file sharing service.
As per claim 7, in addition to rejection of claim 1, Prohofsky further discloses “A data storage system, comprising: a storage controller for data storage including an upper tier having a lower access latency and a lower tier having a higher access latency, wherein the controller is configured to perform (see col. 4 lines 17-23, data storage device includes controller 120, and col. 5 lines 51-54, shows the first tier memory controller 120 may maintain a heat map for data stored to the memory 118, which may store information on data accesses and can be used to determine which data is infrequently accessed "cold" data).
As per claim 14, in addition to rejection to claim 1, Prohofsky further discloses “A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a storage controller of a data storage system including an upper tier having a lower access latency and a lower tier having a higher access latency data storage device includes a memory 118 may comprise one or more data storage media).
Regarding claim 3, Prohofsky, Jayanth and Sato combined teach wherein the access request is received by the storage controller from a host data processing system (see Prohofsky: col. 4 lines 32-40, second tier DSD 106 may receive read or write requests, processing requests, or other requests from host A 102 (or host B 108), and use controller 124 to process or service the request (i.e. servicing request recognized as ‘workload’ for the files), wherein controller 124 may maintain a "heat map, (i.e. an associated temperature)" based on the requests), and wherein determining the amount of the update to the associated temperature includes determining the amount of the update to the associated temperature (see Jayanth: Para [0006], in response to a determination that the query workload is full, to analyze partitions of the data defined in terms of the data unit, to thereby obtain updated partitions, a temperature selector configured to cause the at least one processor to identify updated hot data and updated warm data within the updated partitions, and a data unit swapper configured to cause the at least one processor to execute a data swap of data units from the partitions to the updated partitions) based on from which of multiple  workloads executing on the host data processing system the access request was received (see Sato: Para [0091]-[0092], a relatively large number of access requests have arisen from the clients 10 during data migration, the not-copied use frequency of the data waiting to be copied is counted up each time that data is requested by the clients 10, the initial order is superceded and that data is placed at the top of a queue so that it is given priority and copied to a predetermined position in the migration destination storage region 34 beginning with data having a high not-copied use frequency (S28).  Then, the not-copied ‘use frequency of the data for which priority copying has been designated is reset (S28) (i.e. determining an amount of the update to the associated temperature)’, and Para [0102] teaches the migration source NAS 20 is disposed with plural shared file systems "/mnt1" and "/mnt2".  Thus, the migration destination NAS 30 is also disposed with plural shared file systems.  ‘Each shared file system can be configured to provide services according to respectively different file sharing protocols (i.e. based on the multiple interface protocol was utilized to receive the access request)’).
Claims 9 and 16 are substantially similar to claim 3, and therefore likewise rejected.
Regarding claim 4, Prohofsky, Jayanth and Sato combined teach wherein the access request is received by the storage controller from a host data processing system (see Prohofsky: col. 4 lines 32-40, second tier DSD 106 may receive read or write requests, processing requests, or other requests from host A 102 (or host B 108), and use controller 124 to process or service the request (i.e. servicing request recognized as ‘workload’ for the files), wherein controller 124 may maintain a "heat map, (i.e. an associated temperature)" based on the requests), and wherein determining the amount of the update to the associated temperature includes the storage controller decreasing an effect of the accessing on the associated temperature of the target file system object (see Jayanth: Para [0066], the temperature selector 136 may analyze the updated partitions provided by the partition analyzer 134, and determine which of the partitions should be included within the database as representing current hot data, and as compared to data currently considered to be warm data and suitable for storage within the disk-based database) based on at least one of a set including which of the multiple interface protocols was utilized to receive the access request and from which of multiple workloads executing on the host data processing system the access request was received (see Sato: Para [0091]-[0092], a relatively large number of access requests have arisen from the clients 10 during data migration, the not-copied use frequency of the data waiting to be copied is counted up each time that data is requested by the clients 10, the initial order is superceded and that data is placed at the top of a queue so that it is given priority and copied to a predetermined position in the migration destination storage region 34 beginning with data having a high not-copied use frequency (S28).  Then, the not-copied ‘use frequency of the data for which priority copying has been designated is reset (S28) (i.e. determining an amount of the update to the associated temperature)’, and Para [0102] teaches the migration source NAS 20 is disposed with plural shared file systems "/mnt1" and "/mnt2".  Thus, the migration destination NAS 30 is also disposed with plural shared file systems.  ‘Each shared file system can be configured to provide services according to respectively different file sharing protocols (i.e. based on the multiple interface protocol was utilized to receive the access request)’).
 Claims 10 and 17 are substantially similar to claim 4, and therefore likewise rejected.
Regarding claim 5, Prohofsky, Jayanth and Sato combined teach (see Prohofsky: col. 4 lines 32-40, second tier DSD 106 may receive read or write requests, processing requests, or other requests from host A 102 (or host B 108), and use controller 124 to process or service the request (i.e. servicing request recognized as ‘workload’ for the files), wherein controller 124 may maintain a "heat map, (i.e. an associated temperature)" based on the requests);
the associated temperature indicates a frequency of access (see Jayanth: Para [0025], the unified data manager 102 may be configured to characterize data of the database system 104 (e.g., with respect to a frequency or recency of usage thereof by the queries 110)); and the storage controller determining the amount of the update to the associated temperature includes the storage controller determining no change is to be made to the associated temperature in response to the access request based on at least one of a set (see Jayanth: Para [0055], columns that have been used frequently but not recently may be judged relative to one another, and relative to columns that have been used recently, but not frequently, and by analyzing these and related column usage factors, column manager may operate to load appropriate columns into the in-memory database in a manner that increases current and expected queries of the queries) including which of the multiple interface protocols was utilized to receive the access request and from which of the multiple workloads executing on the host data processing system the access request was received (see Sato: Para [0091]-[0092], a relatively large number of access requests have arisen from the clients 10 during data migration, the not-copied use frequency of the data waiting to be copied is counted up each time that data is requested by the clients 10, the initial order is superceded and that data is placed at the top of a queue so that it is given priority and copied to a predetermined position in the migration destination storage region 34 beginning with data having a high not-copied use frequency (S28).  Then, the not-copied ‘use frequency of the data for which priority copying has been designated is reset (S28) (i.e. determining an amount of the update to the associated temperature)’, and Para [0102] teaches the migration source NAS 20 is disposed with plural shared file systems "/mnt1" and "/mnt2".  Thus, the migration destination NAS 30 is also disposed with plural shared file systems.  ‘Each shared file system can be configured to provide services according to respectively different file sharing protocols (i.e. based on the multiple interface protocol was utilized to receive the access request)’).

  	Claims 11 and 18 are substantially similar to claim 5, and therefore likewise rejected.
Regarding claim 6, Prohofsky, Jayanth and Sato combined teach the access request is received by the storage controller from a host data processing system (see Prohofsky: col. 4 lines 32-40, second tier DSD 106 may receive read or write requests, processing requests, or other requests from host A 102 (or host B 108), and use controller 124 to process or service the request (i.e. servicing request recognized as ‘workload’ for the files), wherein controller 124 may maintain a "heat map, (i.e. an associated temperature)" based on the requests),; the associated temperature indicates a frequency of access; and the storage controller determining the amount of the update to the associated temperature includes the storage controller determining no change is to be made to the associated temperature in response to the access request (see Jayanth: Para [0131], data units u.sub.1; u.sub.2; u.sub.10 will lie in warm store, while remaining data units u.sub.3; u.sub.4; u.sub.5; u.sub.6; u.sub.7; u.sub.8; u.sub.9 will lie in hot store and be partitioned into three partitions as [u.sub.3; u.sub.4]; [u.sub.5; u.sub.6]; [u.sub.7; u.sub.8; u.sub.9], according to the remaining split lines (i.e. o change is to be made to the associated temperature)) based on at least one of a set including which of the multiple interface protocols was utilized to receive the access request and from which of the multiple workloads executing on the host data processing system the access request was received (see Sato: Para [0023], a universal data source access interface (i.e., a universal interface) to access information or data associated with (e.g., originating in or stored in) various types of data sources without requiring a user to have a substantial amount of knowledge of the communication interfaces, communication protocols, etc. of the different types of data sources and Para [0054], receive information from the general data access interface 304 describing the data access requests, and the converters 318 convert the information into access request formats corresponding to respective ones of the data source interfaces 306 and 308a-c (e.g., formats corresponding to target data sources and communication protocols associated with those target data sources)).
Claims 12 and 19 are substantially similar to claim 6, and therefore likewise rejected.
Regarding claim 13, Prohofsky teaches the data storage (see col. 1, lines 22-23, an apparatus may comprise a data storage device).

                                                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chen; Xiangping et al discloses US 8566483 B1 measuring data access activity.
Sunada; Akira discloses US 8413208 B2 access control and protocol/policy determination based on the client's environment.
Islam; Shah M. R. et al discloses US 2016/0011979 A1 a management of a multi-tier storage environment.
                                                    Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759.  The examiner can normally be reached on Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        05/06/2021

/MATTHEW ELL/Primary Examiner, Art Unit 2145